Title: John Adams to Abigail Adams, 11 August 1778
From: Adams, John
To: Adams, Abigail



Passi Aug. 11. 1778

I am desirous of conveying to you, in a manner that will not probably fail of success, and therefore have written the same Thing by many Vessells. I have ordered some Things to be shipped to you by two Opportunities. But least these should not arrive, or whether they do or not, I beg of you to draw upon me, for one hundred Pounds sterling which shall be paid at sight. Any Person who has occasion to remit Money to any Part of Europe will be glad of the Opportunity and will let you have Silver or Gold for the Bill. Your Uncle will negociate the Affair for you.
My Son is writing at the same Table with me, is very well, sends his Duty and Affection.
What would I give that the rest of my Family were here. But I dont see how they could have lived through the Passage. Yours—Yours—Yours,

John Adams


The only News I send to Congress, which is the Battle between the French and English Fleets, and the different Accounts of it by Keppell and D’Orvilliere. However, both concur to shew that the English had a drubbing.
Birons fleet appears to have been shattered terribly in a storm. Several of his ships have returned to Europe in sad plight. The Russell has returned to England, scarcely able to swim and with upwards of 200 Men sick of the Goal Fever.—Is it Presumption to imagine that one sees the Wrath of Heaven against a Nation overloaded with Guilt. I cannot however but hope, that these Sad Things will bring the Nation to Consideration, and induce them to become just.

